DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/28/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a light emitting device in claim 1, particularly in combination with the limitation regarding a reflecting member and a light transmissive sealing resin, wherein the reflecting member covering lateral faces of the phosphor layer; and the light transmissive sealing resin disposed on the base between the first light emitting element and the second light emitting element and between the wavelength conversion member and the second light 
It is noted that Kawano et al. (US 2019/0013447 A1, Figs. 1-3 and related text) and Andrews et al. (US 2018/0033924 A1, Figs. 2A-2E and related text) and Hung et al. (US 2017/0084587 A1, Fig. 4 and related text), as the closest prior arts of record, all substantially teach the claimed light emitting device in claim 1, including, but not limited to, a base, first and second light emitting elements, a wavelength conversion member comprising a light transmitting part and a phosphor layer, a reflecting member, and a light transmissive sealing resin.  However, Kawano et al., Andrews et al., and Hung et al. do not further disclose the additional limitation regarding the reflecting member and the light transmissive sealing resin recited in combination.  Claim 4 is allowed with the same reason for allowance of claim 1 as discussed above.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829